EXHIBIT 10.1 SETTLEMENT AND RELEASE AGREEMENT THE PARTIES This Settlement and Release Agreement (“Agreement”) is being entered into by Harry G. Mitchell (“Mr. Mitchell”) and Echo Therapeutics, Inc. (“Echo” or the “Company”) and its President and Chief Executive Officer, Patrick T. Mooney (“Dr. Mooney”) (together, the “Echo Parties”) (the Echo Parties and Mr. Mitchell are collectively referred to herein as the “Parties”). BACKGROUND Whereas, Mr. Mitchell and Echo are parties to an Employment Agreement, dated September 14, 2007 (the “Employment Agreement”); Whereas, the Employment Agreement provides Mr. Mitchell with a contractual right to certain severance benefits in the event of a termination by the Company without Cause or a resignation by him for Good Reason, as those terms are defined in the Employment Agreement; Whereas, effective May 13, 2011, Mr. Mitchell and Echo executed an Amendment to the Employment Agreement, which provided that Mr. Mitchell would no longer be CFO of the Company, but would remain COO; Whereas, on June 13, 2011, Mr. Mitchell submitted to Dr. Mooney his written Notice of Resignation as CFO, COO and Assistant Secretary of the Company in which he asserted that his resignation was for Good Reason under Section 4.4(d) of the Employment Agreement; Whereas, Echo asserts that Mr. Mitchell had previously relinquished his CFO title and denies that Mr. Mitchell’s resignation as COO was for Good Reason and therefore did not pay Mr. Mitchell the severance benefits set forth in the Employment Agreement; Whereas, Mr. Mitchell asserted claims against Echo and Dr. Mooney, including, without limitation, breach of contract, breach of the implied covenant of good faith and fair dealing, violation of the Massachusetts and Pennsylvania wage payment statutes in the matter styled: Harry Mitchell v. Echo Therapeutics, Inc. and Patrick Mooney, Civil Action No. 11-01256-A (the “Litigation”) in Norfolk County Superior Court for the Commonwealth of Massachusetts (the “Court”); Whereas, Echo responded to the Litigation by serving a partial motion to dismiss; and Whereas, the Parties have agreed to resolve amicably, finally and forever, the dispute between them without resorting to further legal proceedings and further agree to the terms set forth in this Agreement. In consideration of the mutual covenants contained below, the adequacy of which the Parties acknowledge, and INTENDING TO BE LEGALLY BOUND BY ALL THE TERMS OF THIS AGREEMENT, the Parties agree to the following specific terms: SPECIFIC TERMS Section 1.Non-Admission of Liability; Disputed Legal Claims. No term hereof shall be construed as an admission of liability by Echo, Dr. Mooney or any of the other “Echo Released Parties” (as defined in Section 5 below). This Agreement is being made in compromise of disputed legal claims. Nothing in this Agreement, and none of its terms and provisions, and none of the negotiations or proceedings connected with it, constitutes, will be construed to constitute, will be offered in evidence as, received in evidence as, and/or deemed to be evidence of, an admission of liability or wrongdoing by any and/or all of the Echo Released Parties, and any such liability or wrongdoing is hereby expressly denied by each of the Echo Released Parties. Section 2.Execution of This Agreement. Once Echo and Dr. Mooney have executed two copies of this Agreement, the Echo Parties’ Counsel shall promptly deliver both signed copies of this Agreement to Mr. Mitchell’s Counsel. Once Mr. Mitchell has executed both signed copies of this Agreement, Mr. Mitchell’s Counsel shall promptly return one fully executed copy of this Agreement to the Echo Parties’ Counsel. As used in this Agreement, “Echo Parties’ Counsel” refers to Elise Busny, Pinkham Busny LLP, 42 Pleasant Street, Woburn, MA 01801; and “Mr. Mitchell’s Counsel” refers to John T. McCarthy, Esq. of Sanzone & McCarthy, LLP, 888 Worcester Street, Suite 110, Wellesley, MA 02482. The last date on which the Parties have executed this Agreement shall be the Effective Date. The Parties further agree that the Echo Parties’ Counsel and Mr. Mitchell’s Counsel shall execute the documents attached as Exhibit A and Exhibit B on the Effective Date. Section 3.Representations; Dismissal of Actions. (a) Mr. Mitchell warrants and represents that other than the Litigation, and his complaint brought before the Massachusetts Attorney General’s office identified in his Complaint in the Litigation, he has not to date asserted any other claims against Echo or Dr. Mooney (or any of the other Echo Released Parties) before any government agency, court, or otherwise, and has not assigned, nor will he assign, any such claims (or any “Claims,” as defined in Section 5 below), to any third party. Upon execution of this Agreement by the Parties, Mr. Mitchell shall take whatever actions necessary to ensure that the Litigation is dismissed with prejudice. To this end, within three (3) business days of the date on which Mr. Mitchell has received the Initial Lump Sum identified in Section 4(a) below, Mr. Mitchell’s Counsel shall file with the Court a Stipulation of Dismissal in the form attached hereto as Exhibit A which will bear the signature of counsel for both Parties. (b) The Parties will execute an Agreement for Judgment against Echo in the form attached as, Exhibit B, which shall be held by Mr. Mitchell’s Counsel in escrow and may only be filed with the Court in the event that Echo fails to make a payment identified in Section 4(a) below and such failure continues for five (5) business days following the date on which the payment is due. The amount of the Agreement for Judgment shall be equal to, and no greater than (i) the amount of the Settlement Payment that remains unpaid, (ii) interest on the unpaid amount at the annual rate of 12% per year and (iii) reasonable attorney’s fees incurred by Mr.
